          Case 1:19-cr-00403-WHP Document 29 Filed 03/18/20 Page 1 of 1




              TALKIN, MUCCIGROSSO & ROBERTS, L.L.P.
                                      40 EXCHANGE PLACE
                                           18th FLOOR
                                   NEW YORK, NEW YORK 10005

                                     PHONE: (212) 482-0007
                                      FAX: (212) 482-1303
                                       www.talkinlaw.com
                                    email:info@talkinlaw.com
Maryland Office:                                                            New Jersey Office:
5100 Dorsey Hall Drive                                                      2500 Plaza 5
Suite 100                                                                   Harborside Financial Center
Ellicott City, MD 21042                                                     Jersey City, NJ 07311
(410) 964-0300                                                              (201) 342-6665

                                                     March 18, 2020



Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                                              Re:    United States v. Hector Valdez Turbi
                                                     19 Cr. 403 (WHP)

Dear Judge Pauley:

                 Defendant Hector Valdez Turbi (“Turbi”) is currently scheduled for a sentencing
hearing before the Court on April 23, 2020. Because the Bureau of Prisons has precluded counsel
visits for thirty days, I am unable to adequately discuss sentencing issues with Turbi or to prepare
his sentencing submission in a timely fashion in relation to the current sentencing date. For this
reason, Turbi respectfully requests an adjournment of his sentencing to May 21, 2020 at 2:30 pm.
The government, by Assistant Unite d States Attorney Michael Longyear, consents to this
application.

                Thank you for Your Honor’s consideration of this request.

                                                     Very truly yours,


                                                     Sanford Talkin          Application granted.


cc:     AUSA Michael Longyear (by email)




                                                                                    March 24, 2020
